Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following claim rejections are maintained under 35 U.S.C 103
Claims 1-8 are maintained under 35 U.S.C. 103
The following claim rejections are withdrawn under 35 U.S.C. 112(b)
Claims 1, 3 and 5 are withdrawn under 35 U.S.C. 112(b)
The following claim rejections are maintained under 35 U.S.C. 112(b)
Claims 7 and 8 are maintained under 35 U.S.C. 112(b)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 7 recites “a pressure source for generating at least one overpressure in the sealing lip and overpressure chamber” which includes the generic placeholder of “pressure source” followed by the functional limitation “generating at least one overpressure in the sealing lip and overpressure chamber” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). A corresponding structure to said generic placeholder has not been defined in the specification and thus should be rejected under 112(b) for not having sufficient structure from the specification.
Claim 8 recites “an exposure device for curing at least one of microstructuring and nanostructuring formed on a substrate” which includes the generic placeholder of “exposure device” followed by the functional limitation “curing at least one of microstructuring and nanostructuring formed on a substrate” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). A corresponding structure to said generic placeholder has not been defined in the specification and thus should be rejected under 112(b) for not having sufficient structure from the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “generating at least one overpressure in the sealing lip and overpressure chamber” in claim 7, and “curing at least one of microstructuring and nanostructuring formed on a substrate” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-22 recite “the other one of the two assemblies and contacting the other one of the two assemblies” in the 8th line of both claims while prior to the citation, each claim recites “a first and a second assembly” in line 2. It is not clear which of the previously cited “first assembly” or “second assembly”, “the other one of the two assemblies” refers to.
Claim 22 recites the limitations "the inflated state" and “the circumferential direction of the sealing lip” in line 12 and line 13 respectively .  There is insufficient antecedent basis for the limitations in these claims.
In Claim 7 the claim limitation “generating at least one overpressure in the sealing lip and overpressure chamber” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specifications does not disclose a structure for the generic placeholder “pressure source” and thus the discloser is devoid of any structure that performs the function in claim 7. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

In Claim 8 the claim limitation “curing at least one of microstructuring and nanostructuring formed on a substrate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specifications does not disclose a structure for the generic placeholder “exposure device” and thus the discloser is devoid of any structure that performs the function in claim 8. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20100022820 A) in view of Tokita (US 20060192320 A1).
Regarding claim 1-5, 7 Choi explicitly discloses a sealing apparatus capable of imprinting methods wherein a micro-pattern is formed on a substrate (S) (Paragraph 17, 11). The sealing apparatus is comprised of a chamber assembly wherein said chamber assembly comprises of a first chamber (351) for supporting the stamp (M) in which the pattern is formed and a second chamber (352) which supports the substrate (S) (Paragraph 21, 23, 34, Fig. 11). The first and second chambers are capable of a loading step for supporting the substrate (S) and a compression step for compressing the substrate against the stamp and said chambers are also capable of moving relative to each other (Paragraph 22, 43). The first chamber (351) comprises of a first sealing member (311) which is attached to a first gas supply source (331) via a first gas supply line (321) and first valve (341) and surrounds the sides of the second chamber. The second chamber (352) comprises of a second sealing member (312) which is attached to a second gas supply source (332) via a second gas supply line (322) and second valve (342) such that said sealing members are capable of creating airtight seals after inflating. The inflation of the sealing members (311 and 312) create a first processing space (C1) and a second processing space (C2) wherein the first and second process spaces (C1 and C2) are under a vacuum pressure (Paragraph 34, 35 and Fig. 11).  Patterning occurs inside C2 and outside C1 (Fig. 12). Choi further explicitly discloses that adhesive forces between the stamp (M) and substrate (S) make them difficult to separate such that the pattern formed on the substrate can be damaged. The second sealing member can be expanded for said separation of the substrate (S) and stamp (M) (Paragraph 37). 
Choi does not explicitly disclose the first process space (C1) or second process space (C2) to be under an overpressure and thus Choi fails to disclose limitations of claim 1 and claim 5. Said limitation of claim 1 discloses that the replication device comprises of a sealed overpressure chamber limited by a sealing lip. Said limitation of claim 5 discloses that an inflatable outer sealing lip creates a second chamber that is an overpressure chamber.
To address previously stated limitations of both claims 1 and 5, Tokita explicitly discloses a nanoimprint lithography apparatus wherein a mold (201) denotes a patterned area (201a) and a non-patterned area (201c). A through-hole which penetrates the inside of the mold (201) and opens the non-patterned area and a side face of the mold (201). The shape of the opening (201f) of the through-hole (201e) is a mold-releasing shape. Outer air can be introduced to the opening (201f) through the through-hole (201e) at the time of mold release. Introducing the outer air to the surface boundary between the mold 201 and a resist (8) makes the pressure in this surface boundary equivalent to that of the outer air, thereby making it possible to provide a starting point of mold release in the vicinity of the opening (201f). The mold release time is shortened compared to a case where there is no through-hole and the surface boundary between the mold 201 and the resist 8 is in a vacuum state (Paragraph 21, 74-77, 5A, 5B). Tokita further explicitly discloses that a hi-pressure gas supply apparatus can supply high pressure gas such as compressed air or nitrogen to the through-hole (201e) to decrease the mold-releasing force further shorten the mold release time (Paragraph 80).
	A person of ordinary skill in the art (hereon referred to as POSITA) at the time of the invention would have found it obvious to modify Choi with Tokita to more easily separate the stamp (M) and substrate (S), such that the hi-pressure gas supply apparatus can supply the high pressure gas to the through-hole. Said through hole would open the fist processing space (C1) to said high pressure gas, because said first processing space is region where patterning does not occur synonymous with the non-patterned area (201c) disclosed by Tokita.
	Choi modified by Tokita would supply high pressure gas to the first processing chamber (C1) and thus said first process chamber would be an outer high pressure chamber between the stamp (M) and the substrate (S) used for separation (Choi, Paragraph 37). The first and second sealing member (311 and 312), which are inflatable surround the first processing chamber (C1) (Choi, Paragraph 34, 35 and Fig. 11). Thus, the previously stated limitations of claim 1 and 5 are met.
	Choi modified by Tokita does not explicitly disclose the shape of the sealing members (311 & 312) such that they aren’t disclosed to be radial or annular and thus does not meet limitation of claims 1 and 3 wherein said shape of said sealing members would need to be radial/annular.
Tokita discloses that the patterned area (201a) and the non-patterned area (201c) face the scribe lines on the resist (8) such that the non-patterned area corresponds to the scribe line area (Paragraph 74, 98). Figure 3A shows a wafer (2) wherein the Scribe line area (2b) is shown to be radial (Paragraph 57, Fig. 3A Element 2b).
	Said POSITA at the time of the invention would have found it obvious to further modify Choi with Tokita such that the sealing members would correspond to a radial area and thus be annular. Said POSITA at the time of the invention would be motivated to do so in order to more closely surround an radial shaped substrate such as a wafer.
	Therefore, in addressing claim 1 Choi modified by Tokita discloses, A replication device (sealing apparatus) for producing at least one of nanostructured and micro structured components with a first (352) and a second (351)  assembly that are moveable in relation to each other, wherein the first assembly (352) comprises a chuck for receiving a substrate and a second assembly (351) comprises a holder for an imprint structure (M), wherein the assemblies are moveable between an imprint position and a loading position relative to each other, and wherein at least a sealing lip (311) is located on one of the two assemblies, said sealing lip facing the other one of the two assemblies and contacting the other one of the two assemblies in the imprint position and radially surrounding at least one of the chuck and the holder, wherein a sealed overpressure chamber (C1) between the two assemblies is limited by the sealing lip (311) in the imprint position.
Therefore, in addressing claim 2 Choi modified by Tokita discloses, the replication device (sealing apparatus) according to claim 1, wherein the sealing lip (311) is inflatable.
Therefore, in addressing claim 3 Choi modified by Tokita discloses, the replication device (sealing apparatus) according to claim 1, wherein the sealing lip (311) is annular or portal-shaped seen in top view on the corresponding first (351) or second assembly.
Therefore, in addressing claim 4 Choi modified by Tokita discloses, the replication device (sealing apparatus) according to claim 2, wherein two sealing lips (311 and 312) are provided that are inflatable separately from each other, wherein one of the sealing lips (311) radially surrounds the other.
Therefore, in addressing claim 5 Choi modified by Tokita discloses, the replication device (sealing apparatus) according to claim 4, wherein a first chamber (C2) is formed in part by an inner sealing lip (312) and a second chamber (C1) is formed in part by an outer sealing lip (311), wherein the first chamber (C2) is a vacuum chamber and the second chamber (C1) is the overpressure chamber.
Therefore, in addressing claim 7 Choi modified by Tokita discloses, the replication device (sealing apparatus) according to claim 1, wherein the replication device (sealing apparatus) comprises a pressure source for generating overpressure in at least one of the sealing lip (311 or 312) and the overpressure chamber (C1).
Regarding claim 8 applied to claim 1, Choi modified by Tokita explicitly discloses a sealing apparatus wherein the first chamber (351) and stamp (M) are made of a light transmitting material such as quarts and glass such the substrate (s) can be cured though radiation (Choi, Paragraph 36). 
Choi modified by Tokita does not explicitly disclose an exposure device for curing, however Tokita explicitly discloses an optical system which irradiates the resist with UV light to cure the resist (Tokita, Paragraph 31).
A POSTIA at the time of the invention would have found it obvious to further modify Choi in view of Tokita such that the sealing apparatus is comprised of the optical system to provide an exposure device for curing the substrate.
Therefore, in addressing claim 8 Choi modified by Tokita discloses the replication device (sealing apparatus) according to claim 1, wherein the replication device (sealing apparatus) comprises an exposure device (optical system) for curing at least one of microstructuring and nanostructuring formed on a substrate (S).
Regarding claim 21,  Choi in view of Tokita explicitly discloses all of the limitations shared with claim 1, see the above rejection of claim 1. Choi in view of Tokita further explicitly discloses the replication device (sealing apparatus, see Fig. 11) according to claim 1, (In the rejection of claim 1, Choi was modified by Tokita such that C1 was a high pressure chamber which applied a hi pressure to release the stamp M, wherein the first and second sealing members 311 and 312 section of the chambers C1 and C2, see Choi Fig. 11 which depicts C1, 311, 312, S and M ) wherein an overpressure is applied in the overpressure chamber (C1) as a result of the sealing lip (311 and 312), that overpressure being used to separate the substrate (S) from the imprint structure (M). 
Regarding claim 22,  Choi in view of Tokita explicitly discloses all of the limitations shared with claim 1, see the above rejection of claim 1. Choi in view of Tokita further explicitly discloses (The sealing members 311 and 312 are expandable/inflatable and thus it’s obvious that they have a variable height. Futhermore  Choi in view of Tokita was modified to be radial, see Choi, Paragraph 34, 35) that the sealing lip (311 and 312) is inflatable and a height of the sealing lip varies in the inflated state in the circumferential direction of the sealing lip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20100022820 A) in view of Tokita (US 20060192320 A1) and in further view of Hansen (US 20120299208 A1).
Regarding claim 6, Choi as applied in claim 1, wherein Choi modified by Tokita explicitly discloses that due to adhesive forces between the stamp (M) and substrate (S) makes them difficult to separate such that the pattern formed on the substrate can be damaged. The second sealing member can be expanded for said separation of the substrate (S) and stamp (M) (Paragraph 37).  Wherein said second sealing member is on the second chamber (352) (Paragraph 34, 35, Fig. 11)
Choi modified by Tokita does not disclose that the second chamber (352) comprises a means for wedge compensation. 
Hansen explicitly discloses a wedge error compensating head which comprises a stationary part, linear actuators and a movable part which supports the substrate (Paragraph 10, 15, 47 and Fig. 1).  Said wedge compensating head can be used to carry out fine adjustments of the wedge error compensation (Claim 10).
A POSITA at the time of the invention would have found it obvious to further modify Choi with Hansen such that the second chamber is attached to the wedge error compensating head in an analogous manner to the movable part disclosed by Hansen. Said POSITA would be motivated to do so in order to compensate for wedge error.
Therefore, in addressing claim 6 Choi modified by Tokita and Hansen discloses the replication device (sealing apparatus) according to claim 1, wherein the first assembly (352) forms a wedge error compensation head comprising a stationary part (wedge error compensating head disclosed by Hansen) and a moving part (352).
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
In addressing the rejection of claims 7 and 8 under U.S.C. 112(b), Applicant argues on page 5 that the “pressure source” and “exposure device”, disclosed in claims 7 and 8 respectively, are known in the industry and have structural meaning however this argument is not persuasive. The applicant’s specification does not explicitly disclose corresponding structures, furthermore a pressure source or exposure device could be an infinite number of sources and devices respectively and thus the “pressure source” and “exposure device” does not clearly link a structure, material, or acts to the respective disclosed functions which are disclosed in claim 7 for the pressure source and claim 8 for the ”exposure device”. Thus the rejections of claim 7 and 8 under U.S.C. 112(b) are not withdrawn
In addressing the rejection of claims 1-8, Applicant argues on page 5-9 that a POSITA would not be motivated to generate overpressures in spaces C1 and C2 because the technical problem in Choi of improving separation of the stamp M is already solved by the sealing lip 312, however this argument is not persuasive as a POSITA would find it obvious to further improve a given feature, in the case of Choi in view of Tokita, said POSITA would find it obvious to further improve separation of a substrate S and a stamp M with an overpressure. 
The applicant further argues on page 7 that applying an overpressure in spaces C1 and C2 contradicts the technical teaching of Choi which applied a vacuum to prevent air bubbles, however an overpressure applied to C1 would not directly expose the substrate directly to said overpressure and thus a POSITA would find it obvious that applying an overpressure to C1 would not create air bubbles on a substrate S. 
Applicant further argues on page 7-9 that Choi’s spaces C1 and C2 generate forces against a chuck and stamp wherein an overpressure in a cavity like the one in mold 201 of Tokita generate forces directed against the stamp and the resist, arguing that they’re are substantially different technical solutions. However, this argument is not persuasive, the applicant argues that Tokita applies the overpressure to the resist however the area where the overpressure is applied, area 201c, is not a pattern area which makes it more akin to C1 disclosed by Choi which is also a non-pattern area, see Choi Fig. 11 and Tokita [0074]. Furthermore, the overpressure applied to area 201c would indirectly be applied to the wafer chuck 3, see Tokita Fig. 1. A POSITA would find it obvious that the wafer chuck 3 will apply a normal force in response to the overpressure, thus assist in the release of the resist from the stamp (mold 1).
Thus, the applicant’s argument is not deemed persuasive and the rejection of claim 1 and its dependent claims 2-8 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754